UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7300



KEITH MAYDAK; PAUL LEE; PARIS LUNDIS, on be-
half of themselves and all those similarly
situated,

                                            Plaintiffs - Appellants,

          versus

DENNIS R. BIDWELL, in his capacity as warden
of FCI Cumberland and in his personal capac-
ity; JANET RENO, in her capacity as Attorney
General of the United States of America;
KATHLEEN HAWK, in her capacity as Director of
the Bureau of Prisons and in her personal
capacity; BUREAU OF PRISONS; UNITED STATES OF
AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-95-2247-Y)

Submitted:   January 23, 1997             Decided:   February 4, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Keith Maydak, Paul Lee, Paris Lundis, Appellants Pro Se. Perry F.
Sekus, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellants Keith Maydak, Paul Lee, and Paris Lundis appeal the

district court's order granting Appellees' motion for summary judg-

ment and denying monetary and injunctive relief on their 42 U.S.C.

§ 1983 (1994) complaint. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Maydak v. Bidwell,
No. CA-95-2247-Y (D. Md. July 17, 1996). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2